Citation Nr: 1207344	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-07 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a bilateral hand disability (previously characterized as frostbite of the hands) has been received.

2.  Entitlement to a rating in excess of 10 percent for left knee arthritis.

3.  Entitlement to a rating in excess of 10 percent for pes planus with left hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981 and from November 1986 to July 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2006 rating decision in which the RO in St. Petersburg, Florida inter alia, denied service connection for a hand condition and continued 10 percent ratings each for arthritis of the left knee and pes planus with left hallux valgus.  In December 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

In characterizing the request to reopen, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330   (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399   (Fed. Cir. 1996).  The Veteran was previously denied service connection for frostbite of the hands in a January 1989 rating decision.  At the time of that rating decision, there was no diagnosis of frostbite of the hands or any other hand disability.  The Veteran's request to reopen a previously denied claim for service connection for frostbite of the hands was denied by the RO in July 1997 and August 2000.  As such, any diagnosis of a bilateral hand disability pertaining to frostbite of the hands since the August 2000 denial cannot constitute a different diagnosed disease or injury.  Accordingly, new and material evidence is required to reopen the claim for service connection for a bilateral hand disability.
While the Board notes that the RO adjudicated the underlying claim for service connection for a bilateral hand disability on the merits in the August 2006 rating decision, the Board points out that, regardless of what the RO has done, it must address the question of whether new and material evidence to reopen the previously-denied claim for service connection has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, this matter has been characterized as reflected on the title page.

During the pendency of the appeal, the jurisdiction of the Veteran's claims file and appeal was transferred to the New York, New York RO, which has certified the appeal to the Board.

The Board's decision addressing the claim for a rating in excess of 10 percent for the Veteran's service-connected left knee disability is set forth below.  The request to reopen the claim for service connection for a bilateral hand disability and the claim for a rating in excess of 10 percent for pes planus with left hallux valgus is addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the March 2006 claim for increase, the Veteran's service-connected left knee arthritis has been manifested by flexion to 100 degrees, with pain from 90 to 100 degrees, and clinical findings of pain and crepitus; there have been no medical findings of locking, ankylosis, subluxation, instability, impairment of the tibia or fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left knee arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.
In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a May 2006 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for higher rating, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2006 RO rating decision reflects the initial adjudication of the claim after issuance of the May 2006 letter.  Thereafter, the March 2007 SOC included the pertinent rating criteria for evaluating knee disabilities (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's VA treatment records and the report of a May 2008 VA joints examination.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and her representative, on her behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App.  505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted (for the left knee) for different time periods.

Historically, by rating action issued in January 1989, the RO granted service connection for mild degenerative arthritis of the left knee, and assigned a 10 percent rating.  In June 1991, the RO reduced the rating from 10 percent to 0 percent.  The Veteran filed a claim for a higher rating for mild degenerative arthritis of the left knee in September 1993 and August 1996.  A July 1997 rating action restored the 10 percent rating.  The Veteran filed additional claims for an increased rating for her left knee disability in February and December 2000 that were subsequently denied.  The Veteran filed the current claim for a higher rating for the left knee in March 2006.

The 10 percent rating for the Veteran's service-connected left knee disability has been assigned under Diagnostic Codes 5010-5260, indicating that the disability involves arthritis being evaluated on the basis of limited flexion.  See 38 C.F.R. § 4.27.

Traumatic arthritis is rated under Diagnostic Code 5010, which is, in turn, rated under Diagnostic Code 5003, for degenerative arthritis.  Under DC 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, DCs 5260, and 5261).  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  See also 38 C.F.R. § 4.71a, Diagnostic Code 5010 (prescribing that arthritis due to trauma, substantiated by x-ray findings, should be evaluated as degenerative arthritis).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45 (2011); DeLuca v. Brown, 8 Vet. App.  202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above, the Board finds that, at no point pertinent to the March 2006 claim for increase has the Veteran's left knee arthritis warranted a rating higher than the 10 percent rating currently assigned.

Pertinent to the March 2006 claim, the Board notes that the Veteran underwent a VA joints examination in May 2008 at which time it was noted that she had received conservative treatment of her left knee disability since her discharge from service.  She complained of pain, stiffness, swelling, giving way, and locking of the left knee.  Her left knee disability was treated with Tylenol which provided some relief.  With regard to flare-ups, the Veteran was unable to specify the severity, frequency, or duration of any flare-ups.  However, flare-ups were precipitated by prolonged standing and ambulation.  Occasionally, she used a straight cane.  The Veteran denied any history of dislocation, subluxation, or inflammatory arthritis.  Activities of daily living were unaffected by the left knee disability.  The Veteran was able to ambulate up to four blocks with and without a straight cane.  She was employed in sales which aggravated her left knee disability due to prolonged standing which caused pain.

On examination of the left knee, there was tenderness anteriorly and guarding of movement with range of motion.  There was evidence of mild edema and crepitus.  The Veteran was able to ambulate without the use of an assistive device and had a slow antalgic gait with moderate varus.

Range of motion of the left knee revealed normal extension, and flexion to 90 degrees with pain ending at 100 degrees.  The examiner noted that left knee pain increased with repetitive use.  The left knee disability was additionally limited 10 degrees due to pain, weakness, and lack of endurance with repetitive motion.  The examiner also noted that a 2001 x-ray examination revealed osteoarthritis.

With regard to limitation of motion of the left knee under Diagnostic Code(s) 5260 and/or 5261, the evidence shows that the Veteran's service-connected left knee disability has been manifested by normal extension with pain at 90 degrees flexion ending at 100 degrees.  The Veteran has complained of pain, stiffness, swelling, giving way, and locking of the left knee.  On May 2008 VA examination, joint function of the left knee was additionally limited by pain, weakness, and a lack of endurance after repetitive use.  However, there is no lay or medical indication that her left knee manifestations have ever been so disabling as to result in flexion limited to 45 degrees, or extension limited to 10 degrees, as to warrant the assignment of even the minimum 10 percent rating under Diagnostic Code 5260 or 5261, respectively.

The Board emphasizes that the 10 percent rating assigned appropriately compensates the Veteran for the extent of her functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  In this case, the May 2008 examination report clearly reflects that the Veteran's range of motion has been affected by pain, weakness, and lack of endurance; however, the appellant was still able to accomplish left knee range of motion as noted above, and a higher rating would not be assignable even when considering the points at which pain began.  The Board has certainly considered the Veteran's assertions in this regard, but emphasizes that they are not considered more persuasive than the objective clinical findings.  Here, there simply is no persuasive evidence to support a finding that, at any point during the pendency of the appeal, any symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been have been so disabling-to include on repeated use and during flare-ups-to support assignment of a rating in excess of 10 percent any applicable diagnostic code predicated on limitation of motion.

The Board also finds that no other diagnostic code provides a basis for any higher rating.  While separate ratings may be assignable for arthritis and instability (see VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998)), and the evidence of record shows that the Veteran has use a cane, pertinent to the current claim, there have been no medical findings of left knee instability nor have there been any medical findings of ankylosis, dislocated cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  In the absence of such findings, evaluating the left knee under Diagnostic Codes 5256, 5257, 5258, 5259, 5262, or 5263 is not appropriate.  See 38 C.F.R. § 4.71a.  Moreover, the Veteran's arthritis of the left knee is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the left knee disability, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for the left knee, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for left knee arthritis is denied. 


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted with regard to the Veteran's request to reopen the claim for service connection for a bilateral hand disability and the claim for a rating in excess of 10 percent for pes planus with left hallux valgus.

With regard to the Veteran's request to reopen her previously denied claim for service connection for a bilateral hand disability, the Board notes that when a Veteran desires to reopen a previously disallowed claim, VA must provide notice to the Veteran of the reasons for the denial in the previous decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

A claim for service connection for frostbite of the hands was denied by the RO in January 1989.  The Veteran's request to reopen a previously denied claim for service connection for frostbite of the hands was denied by the RO in July 1997 and August 2000.  Although notified of each denial, the Veteran did not appeal.

As previously discussed, in a January 1989 rating decision the RO denied the claim for service connection for frostbite of the hands because the Veteran was not diagnosed with frostbite of the hands or any other hand disability.  However, with respect to the Veteran's March 2006 request to reopen her previously denied claim for a bilateral hand disability, the Veteran has not received notice which includes a discussion for the basis for the prior denial of the claim for service connection for a bilateral hand disability.  Therefore, a remand is necessary to provide the Veteran with proper notice consistent with Kent.

With regard to the Veteran's claim for a rating in excess of 10 percent for pes planus with left hallux valgus, in a July 2011 Brief, the Veteran and her representative asserted that she did not attend a May 2006 VA podiatry examination because the notice of examination was sent to a prior address in California.  As such, the Veteran has requested that the May 2006 VA examination be rescheduled.  Accordingly, the Board finds that the Veteran should be given another opportunity to undergo an examination to properly evaluate her service-connected pes planus with left hallux valgus.

To ensure that the record reflects the current severity of the disability, the Board finds that the Veteran should be given another opportunity to undergo a more contemporaneous examination, with findings responsive to the applicable rating criteria, to obtain the information needed to properly evaluate her service-connected pes planus with left hallux valgus.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA podiatry examination, by appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

The claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in New York, New York, dated through March 2, 2006; however, there exists the possibility that more recent records from this facility may exist. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since March 2, 2006.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Hence, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish any necessary authorization to enable it to obtain the records identified above.  The RO should also ensure that its letter to the Veteran meets the notice requirements Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), particularly as regards VA's assignment of disability ratings and effective dates (in the event service connection is granted), since such notice has not been provided.
Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo further examination, if  appropriate)  prior to adjudicating the claims that remain on appeal.  The RO's adjudication of the claim for higher rating should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  The RO's readjudication of the claims should also include consideration of all evidence added to the record since the RO's last adjudication of the claims.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the New York, New York, VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since March 2, 2006.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.

The letter must explain what type of evidence is needed to reopen the claim for service connection, as well as what is needed to establish the underlying claim for service connection.  The RO should provide notice as to the reasons for the prior denial of the claim, specifically and precisely addressing the element(s) required to establish service connection that was/were found insufficient in the previous denial of the claim, as required by the Kent decision (cited to above).

The RO should also ensure that its notice to the Veteran meets the requirements Dingess/Hartman (cited above), particularly as regards VA's assignment of disability ratings and effective dates (in the event service connection is granted).

The RO should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA podiatry examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should specifically note all current manifestations of the serve-connected pes planus with left hallux valgus, as well as describe the frequency and severity of each manifestation.  The physician should provide an assessment of the severity of overall foot disability as slight, moderate, moderately severe, or severe. 

The physician should also indicate whether, at any point since the March 2006 claim for increase, the Veteran's pes planus with left hallux valgus has increased in severity, and, if so, the approximate date(s) of any such change(s).

The physician should set forth all findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matters on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate the claim on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


